Case 3:20-cv-12727-RHC-DRG ECF No. 38, PageID.550 Filed 03/08/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

EMMALEE FORRESTER, KATELYN
ESTEPP, VICTORIA LANGLOIS,
JUSTYSE PERRY, TAYLOR SEYMOUR,
MADISON BEVAK, HOLLY                          Case No. 3:20-cv-012727
MESSERSCHMITT, ALYSSA CRAIGIE,
DYNASTIE ROBERTSON, and                       Hon. Robert H. Cleland
SHELBY UNDERWOOD,
                                              Magistrate David R. Grand
            Plaintiffs,
v.
                                              Stipulated Protective Order
CLARENCEVILLE SCHOOL DISTRICT,                Regarding the Production
PAUL SHEPICH, TROY NELSON,                    and Disclosure of Confidential
ALAN KANTOR, DAVID BERGERON,                  Information
RENEE VALENTINE and JASON DEBANDT,
Jointly and severally,

            Defendants.


SOMMERS SCHWARTZ, P.C.                 KELLER THOMA, P.C.
Robert Sickles (P29086)                Gouri G. Sashital (P64628)
Andrew Kochanowski (P55117)            Kathryn E. Jones (P75431)
Lisa M. Esser (P70628)                 Attorneys for Defendants
Elaina S. Bailey (P82461)              Clarenceville School District,
Attorneys for Plaintiffs               Paul Shepich, Troy Nelson, Alan Kantor,
One Towne Square, Suite 1700           David Bergeron and Renee Valentine
Southfield, MI 48076                   26555 Evergreen Road, Suite 550
(248) 355-0300/(248) 936-4015 (fax)    Southfield, MI 48076
rsickles@sommerspc.com                 (313) 965-8936/(313) 965-4480 (fax)
akochanowski@sommerspc.com             gsr@kellerthoma.com
lesser@sommerspc.com                   kej@kellerthoma.com
ebailey@sommerspc.com
Case 3:20-cv-12727-RHC-DRG ECF No. 38, PageID.551 Filed 03/08/21 Page 2 of 4




 RUGGIRELLO, VELARDO,                           McGRAW MORRIS, P.C.
 NOVARA, BURKE & REIZEN PC                      Craig R. Noland (P30717)
 James D. Reno (P72990)                         Co-Counsel for Debandt
 Attorneys for Debandt                          300 Ottawa Avenue, NW, Suite 820
 65 Southbound Gratiot                          Grand Rapids, MI 49503
 Mt. Clemens, MI 48043                          (616) 288-3700/Fax: (616) 214-7712
 (586) 469-8660                                 cnoland@mcgrawmorris.com
 jreno@rvnvlaw.com


                  STIPULATED PROTECTIVE ORDER
                 REGARDING THE PRODUCTION AND
            DISCLOSURE OF CONFIDENTIAL INFORMATION

      The parties, through counsel, recognize the privacy interests of students

under federal and state law, and Plaintiffs’ privacy interests in their personal health

information. In recognition of those interests, and to further facilitate the exchange

of information and documentation in the pending action, the parties, through

Counsel, stipulate and agree as follows:

1.    This Stipulated Protective Order applies to the parties, their counsel and staff,
      and other agents and representatives of the parties, including consultants,
      expert witnesses, legal copy service providers, insurance representatives,
      selected mediators and appointed case evaluators. Each such person shall be
      given a copy of the Order and agree to conform with its terms.

2.    All information and documents generated and exchanged during facilitative
      mediation or any other ADR process are to remain confidential and are not to
      be used for any other purpose. In the event of settlement through the mediation
      process, all such documents, including all copies, shall be destroyed.

3.    The privacy interests of current and former students of Defendant
      Clarenceville School District, other than the named Plaintiffs, shall be
      protected in accordance with the Family Educational Rights and Privacy Act
      (FERPA), 20 U.S.C. §1232g and its implementing regulations. Specifically,
      educational records and personal identifiable information (“PII”) of non-

                                            1
Case 3:20-cv-12727-RHC-DRG ECF No. 38, PageID.552 Filed 03/08/21 Page 3 of 4




     Plaintiff students may be released in accordance with the rules governing
     disclosure set forth in FERPA; if released, such educational records and PII
     shall be designated as confidential and shall be subject to the terms and
     limitations of this Stipulated Protective Order.

4.   Plaintiffs authorize the release of all records maintained by educational
     institutions, and specifically waive any rights otherwise provided by FERPA
     and its implementing regulations. Defendant Clarenceville School District and
     other educational institutions attended by the Plaintiffs shall provide
     unredacted educational, academic, counseling, disciplinary and investigatory
     records pertaining to Plaintiffs, including without limitation, documents and
     information ordinarily covered by any federal privacy laws, as may be
     requested through the general rules of discovery. Any such documents
     pertaining to Plaintiffs shall be subject to the terms and limitations of this
     Stipulated Protective Order.

5.   All educational records and PII referenced in paragraphs 3 and 4 shall be used
     solely for the purposes of this lawsuit, and may not be disclosed except as
     provided herein.

6.   All persons who obtain educational records and PII referenced in paragraphs
     3 and 4 are enjoined from using such information except for the limited
     purposes of this case. A breach of this provision may subject the individual to
     appropriate judicial sanctions at the discretion of the Court.

7.   Upon the resolution of the pending litigation, all persons possessing
     educational records and/or PII referenced in paragraphs 3 and 4 shall destroy
     such documents, including all copies.

8.   To the extent that educational records and/or PII of non-Plaintiff students, as
     referenced in paragraph 3, are used in public filings, then such records and/or
     PII shall be redacted to the extent necessary to protect the identity of the non-
     Plaintiff students.

9.   All documents pertaining to Plaintiffs’, including “personal health
     information” protected under the Health Insurance Portability and
     Accountability Act (hereinafter HIPAA), 42 U.S.C. § 1302d, et seq. and the
     regulations promulgated under 42 CFR §§ 160, 164, et seq. are confidential
     and subject to the terms and limitations of this this Stipulated Protective Order.

                                         2
Case 3:20-cv-12727-RHC-DRG ECF No. 38, PageID.553 Filed 03/08/21 Page 4 of 4




10.   Defendants’ counsel, and any other person referenced in paragraph 1 above,
      are prohibited from using or disclosing the protected health information, for
      any purpose other than this action, and upon resolution of this action such
      persons possessing Plaintiffs’ written or otherwise recorded protected health
      care information shall destroy or return the information (including all copies
      made) to the health care provider.

11.   The production of documents subject to this Stipulated Protective Order does
      not constitute an admission or agreement that such documents are admissible
      as evidence in this case.

12.   This Order shall continue in effect unless otherwise ordered by the Court. This
      Order shall not prevent any party from applying to the Court for further or
      additional protective orders, from propounding objections to discovery, or
      from agreeing with the other parties to modify this Order, subject to the
      approval of the Court.

      IT IS SO STIPULATED.

/s/ Lisa M. Esser (w/consent)            /s/ Craig R. Noland (w/consent)
Lisa M. Esser (P70628)                   Craig R. Noland (P30717)
Attorney for Plaintiffs                  Co-Counsel for Defendant Debandt

/s/ James D. Reno (w/consent)            /s/ Gouri G. Sashital
James D. Reno (P72990)                   Gouri G. Sashital (P64628)
Attorney for Defendant Debandt           Attorney for Defendants Clarenceville
                                         School District, Shepich, Nelson,
                                         Kantor, Bergeron and Valentine
Dated: March 8, 2021

                            PROTECTIVE ORDER

      The stipulation of the parties has been reviewed and is approved.

      IT IS SO ORDERED.

                                      s/Robert H. Cleland
                                      Honorable Robert H. Cleland

Dated: March 8, 2021

                                         3
